DETAILED ACTION
Acknowledgements
This Office Action is in response to Applicant’s application filed on 10/9/18.
The Examiner notes that citations to United States Patent Application Publication paragraphs are formatted as [####], #### representing the paragraph number.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Status of Claims
Claims 1-19 are currently pending.
Claims 1-19 are rejected as set forth below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	



Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
As per claims 1, 7, 13, the limitation “processing the electronic image of the pricing indicator of the good/service to determine the cost of the good/service in a first currency type and a second currency type” fails to comply with the written description requirement. Specifically, the Specification does not disclose the user device performing the claimed function of processing the electronic image of the pricing indicator of the good/service. Instead, the Specification discloses the foreign currency image processing server processing the electronic image of the pricing indicator of the ([0114]). See MPEP 2163. Applicant is reminded that the written description requirement applies to both original and amended claims. See Ariad Pharmaceuticals Inc. v. Eli Lilly & Co., 94 USPQ2d 1161 (Fed. Cir. 2010): (“Requirement, in 35 U.S.C. §112, to provide separate written description of invention applies to original claims.).
By virtue of their dependence, the dependent claims are similarly rejected.






	




	


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As per claims 1, 7, 13, the limitation “processing the electronic image of the pricing indicator of the good/service to determine the cost of the good/service in a first currency type and a second currency type” renders the scope of the claim indefinite because claim is inconsistent with the disclosure of the Specification. In the claim, the user device performs the limitation. However, the Specification, e.g. ([0114]), discloses the foreign currency image processing server performing the limitation. For purposes of examination, the claim language will be interpreted as described in the Specification. See MPEP 2173.03.
By virtue of their dependence, the dependent claims are similarly rejected.



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5, 7-11, 13-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over United States Patent Application Publication No. 2017/0091760 to Baumwald in view of United States Patent Application Publication No. 2017/0024723 to Filler.
As per claims 1, 7, 13, Baumwald teaches:
determining, at a user device, a first currency type for a payment transaction between a user and a merchant, and capturing, at the user device, an electronic image of a pricing indicator of a good/service and merchant identifier, contents on the pricing indicator being handwritten and/or printed; ([0037], “FIG. 1 illustrates an exemplary apparatus 10, which can be a mobile device, such as a smartphone or tablet. For convenience, in describing this exemplary embodiment, the device may be referred to as a "mobile device." As will be described in greater detail below, the mobile device 10 includes a central processing unit (CPU) 12, an image capture device, such as a camera 14, and a display screen 16.”; [0040], “An early step in the process 100 is image capture in the base currency (block 102). Image capture is illustrated in greater detail in FIG. 3. A real-time image of the desired text is provided by the camera 14 on a display 16 of the mobile device 10 (block 220). The desired text is any written representation of a currency value, e.g., a document, a sign, a menu, etc., and may include a currency symbol (e.g., USD $, GBP .English Pound., EUR , JPY , CNY , INR ). A highlighted region is rendered on the display (block 230).”)
processing the electronic image of the pricing indicator of the good/service to determine the cost of the good/service in a first currency type and a second currency type; generating, at the user device, the cost of the good/service in both the first and second currency types; and generating, at the user device, the cost of the good/service in the second currency type when issuing payment by the user, and selecting a desired currency type by the user; ([0048] – [0052], “Returning to FIG. 2, the selected character string is provided to the currency conversion procedure (block 170). Further details of the currency conversion are illustrated in FIG. 7. A next step is detecting the base currency of the character string, e.g., the "native" or "local" currency in which the currency representation appeared on the selected document, menu, sign, etc. If the character string contains a currency character among the non-numerical characters (e.g., USD $, GBP .English Pound., EUR , JPY , CNY , INR ) (decision block 620), it will use them as the base currency (block 630). If there is no currency symbol in recognized string, and the application detects geolocation data (decision block 66), the application will use the geographical information to set the base currency (block 680). If neither geographical location nor currency character information is available, the application sets the base currency according to the user selection (block 690).”)
Baumwald does not explicitly teach:
processing the electronic image and determining the cost of the good/service in both currency types at a server;
However, it would have been obvious to one of ordinary skill in the art at the time of invention to rearrange the functionality of processing the electronic image and determining the cost of the good/service in both currency types from the user device to a server. It is well within the knowledge of one of ordinary skill to rearrange software functions, such as processing electronic images and executing OCR algorithms, between computers due to the interchangeable nature of software. Furthermore, a remote server contains more powerful computer resources than a user device such as a mobile phone and is certainly capable of performing the function of processing the electronic image and determining the cost of the good/service in both currency types. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
Baumwald does not explicitly teach, but Filler teaches:
a payment card transaction; and receiving, at the user device, input relating to a desired payment card to be used for the payment card transaction; and transmitting, to a payment system, transaction request data representing a request to carry out the payment card transaction, the transaction request data including a transaction quantum in a specific currency type, and merchant account details. ([0027], [0082], “This electronic payment module (and/or a UI provided by such) is sometimes referred to herein as a "virtual wallet". One such user interface is shown in FIG. 1. The depicted user interface shows graphical representations of plural different cards of the sort typically carried in a user's wallet, e.g., credit cards, shopping loyalty cards, frequent flier membership cards, etc. ("wallet cards"). The software enables the user to scroll through the collection of cards and select one or more for use in a payment transaction…. For example, the virtual wallet can communicate with the various financial vendors associated with the user's different payment options. Cart total and contents, store and user location(s), user credit history, etc. can be forwarded to the different financial institutions to consider as they bid to facilitate the user's transaction.”)
One of ordinary skill in the art would have recognized that applying the known technique of Filler to the known invention of Baumwald would have yielded predictable results and resulted in an improved invention. It would have been recognized that the application of the technique would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such payment card features into a similar invention. Further, it would have been recognized by those of ordinary skill in the art that modifying the user device to allow for transactions to be processed via a digital payment card stored on the user device results in an improved invention because applying said technique allows the user to easily purchase the good/service on the same device used to determine the cost of the good/service, thus improving the overall user experience.
As per claims 2, 8, 15, Filler
wherein the at least one payment card is associated with a digital wallet of the user. ([0027], “This electronic payment module (and/or a UI provided by such) is sometimes referred to herein as a "virtual wallet". One such user interface is shown in FIG. 1. The depicted user interface shows graphical representations of plural different cards of the sort typically carried in a user's wallet, e.g., credit cards, shopping loyalty cards, frequent flier membership cards, etc. ("wallet cards").”)
As per claims 3, 9, 16, Filler teaches:
receive a value of at least one accruable incentive when using the at least one payment card for the payment card transaction. ([0089], “The virtual wallet can be user-configured to present only those bids meeting certain criteria. For example, through a settings screen or user interface, the user may decide that she only wants to see and consider the top 2 or 3 bids with cash-only discounts; such a setting will result in the user interface only presenting such top bids. Or the user may be interested in mileage rewards, or credit opportunities; and these will be presented in the top bids. Or the user can decide NOT to be bothered with the decision and may select a "best-deal" mode where the virtual wallet selects a bid based on a plurality of factors including, e.g., deepest discount, best long term financing, and/or proximity to reward levels (e.g., the user only need 5000 more mileage points to qualify for a trip to Hawaii). Such factors may be weighted according to user preference and a top bid can be determined as one with the highest overall weighting. (E.g., 10 points if the bid includes the deepest discount, 1 if it's the least discount; 8 points if the bid includes free long-term financing, 1 if it doesn't; 5 points if the bid includes reward points, 0 if it doesn't; 10 points if the user has selected this payment option recently, 1 if they haven't; 9 points if the user has a low balance on the credit account, 0 if they are near their credit limit; etc., and/or other weighting schemes.)”)
As per claims 4, 10, 17, Filler teaches:
wherein the at least one accruable incentive comprises incentive points and/or cashback. ([0089], “The virtual wallet can be user-configured to present only those bids meeting certain criteria. For example, through a settings screen or user interface, the user may decide that she only wants to see and consider the top 2 or 3 bids with cash-only discounts; such a setting will result in the user interface only presenting such top bids. Or the user may be interested in mileage rewards, or credit opportunities; and these will be presented in the top bids. Or the user can decide NOT to be bothered with the decision and may select a "best-deal" mode where the virtual wallet selects a bid based on a plurality of factors including, e.g., deepest discount, best long term financing, and/or proximity to reward levels (e.g., the user only need 5000 more mileage points to qualify for a trip to Hawaii). Such factors may be weighted according to user preference and a top bid can be determined as one with the highest overall weighting. (E.g., 10 points if the bid includes the deepest discount, 1 if it's the least discount; 8 points if the bid includes free long-term financing, 1 if it doesn't; 5 points if the bid includes reward points, 0 if it doesn't; 10 points if the user has selected this payment option recently, 1 if they haven't; 9 points if the user has a low balance on the credit account, 0 if they are near their credit limit; etc., and/or other weighting schemes.)”)
As per claims 5, 11, 18, Baumwald teaches:
defining, at the user device, the second currency type. ([0048] – [0052], “Returning to FIG. 2, the selected character string is provided to the currency conversion procedure (block 170). Further details of the currency conversion are illustrated in FIG. 7. A next step is detecting the base currency of the character string, e.g., the "native" or "local" currency in which the currency representation appeared on the selected document, menu, sign, etc. If the character string contains a currency character among the non-numerical characters (e.g., USD $, GBP .English Pound., EUR , JPY , CNY , INR ) (decision block 620), it will use them as the base currency (block 630). If there is no currency symbol in recognized string, and the application detects geolocation data (decision block 66), the application will use the geographical information to set the base currency (block 680). If neither geographical location nor currency character information is available, the application sets the base currency according to the user selection (block 690).”)
As per claim 14, Baumwald teaches:
carrying out an OCR conversion of the contents on the pricing indicator; determining an orientation of the pricing indicator in the electronic image; and, ([0044], [0051], “As illustrated in FIG. 5, the captured image is processed in order to facilitate the "region of interest" determination. In some embodiments, the captured image is set to the grayscale spectrum (block 420), e.g., using cvtColor method. In some embodiments, a blur can be applied to the whole image (block 430), e.g., a Gaussian blur, using the GaussianBlur routine of OpenCV. In some embodiments, an adaptive threshold can then be applied (block 440), which converts the grayscale image to a black and white image, e.g., a 1-bit black and white image, thus improving OCR accuracy and speed using adaptiveThreshold routine of OpenCV. It is understood that these steps are useful in optimizing the image, and that other types of image processing may be used in addition to or instead of the techniques described above…. In some embodiments, the target currency, i.e., the "home" currency of the user, is manually selected by user. The application converts the detected base currency to the selected target currency (block 640). In some embodiments, the currency exchange rates is obtained from a currency conversion database 32, which can be resident on the mobile device 10, or cached in memory 24. Currency exchange rate information is available, e.g., using a public API (openexchangerates.org) which can be loaded in real-time.”)

Claims 6, 12, 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over United States Patent Application Publication No. 2017/0091760 to Baumwald in view of United States Patent Application Publication No. 2017/0024723 to Filler, and further in view of United States Patent Application Publication No. 2011/0066548 to Rodin.
As per claims 6, 12, 19, Baumwald as modified does not explicitly teach, but Rodin teaches:
allowing, at the user device, an addition of a lock-in surcharge to the cost of the good/service in the second currency type, the lock-in surcharge being payable to ensure no variation in the cost of the good/service in the second currency type, wherein the transaction quantum includes the lock-in surcharge. ([0033], “In one embodiment, host processor 107 may compare the retrieved first value with the second value of the fluctuating parameter determined at block 208. A determination may be made by host processor 107 at block 210 as to whether the first value of the fluctuating parameter is more favorable for the customer to use for the execution of the second money transfer than the second value. The terms of the money transfer staged at block 207, including the more favorable value of the fluctuating parameter determined at block 210, may then be used to execute the second money transfer at block 211 using money transfer system 100. The customer may make any number or a specified number of subsequent money transfers using the process represented by blocks 206-211 and be assured that the value of the fluctuating parameter used to execute the subsequent money transfers will be no less favorable than the value used for the first money transfer. In some embodiments, the customer may be required to pay an additional lock-in fee or fees for this assurance.”)
One of ordinary skill in the art would have recognized that applying the known technique of Rodin to the known invention of Baumwald as modified would have yielded predictable results and resulted in an improved invention. It would have been recognized that the application of the technique would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such currency exchange features into a similar invention. Further, it would have been recognized by those of ordinary skill in the art that modifying the transaction to allow for a lock-in surcharge being payable to ensure no variation in the cost of the good/service in the second currency type results in an improved invention because applying said technique allows the user to lock in an exchange rate if they believe that the exchange rate is currently favorable, thus improving the overall user experience (Rodin, [0033]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
United States Patent Application Publication No. 2016/0247136 to Mendoza discloses at least one of systems, methods, software, and data flows for automatic processing of foreign currency tenderings, such as on Point-Of-Sale (POS) terminals and other devices and system on which currency transactions may be conducted. One method embodiment includes receiving an image of an image flow captured by a camera of a scanner and determining whether a currency item is present in the image. In such embodiments, when a currency item is determined to be present in the image, sending a data representation of a received currency denomination and value as a currency tender input to a process of a POS terminal.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY HUANG whose telephone number is (408)918-9799.  The examiner can normally be reached on 9:00a - 5:30p PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAY HUANG/Primary Examiner, Art Unit 3685